Littlejohn, Justice
(concurring) :
I limit my concurrence to the result- only. In my view, both the report of the master, concurred in by the circuit judge, and the majority opinion of this Court contain findings not supported by the record. At the same time, there is sufficient evidence to warrant an affirmance by this Court under the well-established rule that concurrent findings of the master and the trial judge will not be disturbed unless against the clear preponderance of the evidence.
Ness, J., concurs.